--------------------------------------------------------------------------------

Exhibit 10.3

 

MAKE GOOD ESCROW AGREEMENT

 

This Make Good Escrow Agreement (the “Make Good Agreement”), dated effective as
of April 25, 2007, is entered into by and among Point Acquisition Corporation, a
Nevada corporation (the “Company”), Brean Murray, Carret & Co., LLC, as agent
(“Brean Murray”), Mr. Shunqing Zhang, in his individual capacity (“Make Good
Pledgor”), and Securities Transfer Corporation, as escrow agent (“Escrow
Agent”).

 

WHEREAS, each of the investors in the private offering of securities of the
Company (the “Investors”) has entered into a Securities Purchase Agreement,
dated April 25, 2007 (the “Purchase Agreement”), evidencing their participation
in the Company's private offering (the “Offering”) of securities.  As an
inducement to the Investors to participate in the Offering and as set forth in
the Purchase Agreement, Make Good Pledgor agreed to place the Escrow Shares (as
defined in Section 2 hereto) into escrow for the benefit of the Investors in the
event the Company failed to satisfy certain After-Tax Net Income thresholds.

 

WHEREAS, pursuant to the requirements of the Purchase Agreement, the Company and
Make Good Pledgor have agreed to establish an escrow on the terms and conditions
set forth in this Make Good Agreement;

 

WHEREAS, Brean Murray has agreed to act as agent for the Investors in connection
with this Make Good Agreement pursuant to the terms and conditions of that
certain Agency Agreement, dated as of the date hereof, by and among Brean Murray
and the Investors;

 

WHEREAS, the Escrow Agent has agreed to act as escrow agent pursuant to the
terms and conditions of this Make Good Agreement; and

 

WHEREAS, all capitalized terms used but not defined herein shall have the
meanings assigned them in the Purchase Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises of the parties and the
terms and conditions hereof, the parties hereby agree as follows:

 

1. Appointment of Escrow Agent. Make Good Pledgor and the Company hereby appoint
Escrow Agent to act in accordance with the terms and conditions set forth in
this Make Good Agreement, and Escrow Agent hereby accepts such appointment and
agrees to act in accordance with such terms and conditions.

 

2. Establishment of Escrow.  Within three Business Days following the closing of
the Offering, Make Good Pledgor shall deliver, or cause to be delivered, to the
Escrow Agent certificates evidencing an aggregate of 2,673,796 shares of the
Company’s common stock, par value $0.001 per share (the “Escrow Shares”), along
with bank signature stamped stock powers executed in blank (or such other signed
instrument of transfer acceptable to the Company’s Transfer Agent).  One-half of
the Escrow Shares (the “Potential 2007 Make Good Shares”) shall be pledged to
secure the Company’s commitment to achieve the 2007 Guaranteed ATNI (as defined
below) and one-half of the Escrow Shares (the “Potential 2008 Make Good Shares”)
shall be pledged to secure the Company’s commitment to achieve the 2008
Guaranteed ATNI (as defined below).  As used in this Make Good Agreement,
“Transfer Agent” means PacWest Transfer, LLC, or such other entity hereafter
retained by the Company as its stock transfer agent as specified in a writing
from the Company to the Escrow Agent and Brean Murray.

 

--------------------------------------------------------------------------------



 

3. Representations of Make Good Pledgor.  Make Good Pledgor hereby represents
and warrants to Brean Murray as follows:

 

(i) All of the Escrow Shares are validly issued, fully paid and nonassessable
shares of the Company, and free and clear of all pledges, liens and
encumbrances.  Upon any transfer of Escrow Shares to Investors hereunder,
Investors will receive full right, title and authority to such shares as holders
of Common Stock of the Company.

 

(ii) Performance of this Make Good Agreement and compliance with the provisions
hereof will not violate any provision of any applicable law and will not
conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon, any of the properties or
assets of Make Good Pledgor pursuant to the terms of any indenture, mortgage,
deed of trust or other agreement or instrument binding upon Make Good Pledgor,
other than such breaches, defaults or liens which would not have a material
adverse effect taken as a whole.

 

4. Disbursement of Escrow Shares.

 

a.    Fiscal Year Ended December 31, 2007.  Make Good Pledgor agrees that if the
After-Tax Net Income for the fiscal year ended December 31, 2007 reported in the
Company’s Annual Report on Form 10-K for the fiscal year ending December 31,
2007, as filed with the Commission (the “2007 Annual Report”) is less than
$8,200,000 (the “2007 Guaranteed ATNI”), Brean Murray shall provide written
instruction (with a copy to the Company) and direct the Escrow Agent to instruct
the Transfer Agent to transfer to each Investor (in such Investor’s name), on a
pro rata basis (based upon such Investor’s Investment Amount specified on
Exhibit A attached hereto relative to the aggregate Investment Amounts of all
Investors specified on Exhibit A attached hereto), for no additional
consideration, a number of shares of Common Stock (as equitably adjusted for any
stock splits, stock combinations, stock dividends or similar transactions) in
accordance with the table below, based on the level of After-Tax Net Income
reported in the 2007 Annual Report (such shares issuable to the Investors, the
“2007 Make Good Shares”):

 

Percentage of Potential 2007 Make Good After Tax Net Income Reported in Shares
Issuable to Investors 2007 Annual Report     25% $7,000,000-$8,199,999.99    
50% $6,000,000-$6,999,999.99     75% $5,000,000-$5,999,999.99     100% Less than
$5,000,000

2

--------------------------------------------------------------------------------



 

The Escrow Agent need only rely on the letter of instruction from Brean Murray
in this regard and will disregard any contrary instructions.  The Escrow Agent
shall be entitled to rely on the calculations provided by Brean Murray in
releasing the Escrow Shares for disbursement, with no further responsibility to
calculate or confirm amounts.  If the Company’s audited consolidated financial
statements for the fiscal year ended December 31, 2007 specify that the 2007
Guaranteed ATNI shall have been achieved, no transfer of the 2007 Make Good
Shares shall be required by this Section 4(a) and Brean Murray shall provide
written instruction (with a copy to the Company) to the Escrow Agent to return
all 2007 Make Good Shares deposited with the Escrow Agent to the Make Good
Pledgor within 7 Business Days after the date on which the 2007 Annual Report is
filed with the Commission; provided that Escrow Agent is given notice of the
2007 Annual Report’s filing and results.  Subject to the timing of the Transfer
Agent, transfers of 2007 Make Good Shares required under this Section 4(a) shall
be made to Investors within 7 Business Days after the date on which the 2007
Annual Report is filed with the Commission; provided that Escrow Agent is given
notice of the 2007 Annual Report’s filing and results.  In the event that the
2007 Guaranteed ATNI is not achieved based on the Company's consolidated
financial statements for the fiscal year ended December 31, 2007, as filed with
the Commission, the Company has agreed that Brean Murray will provide written
instruction to the Escrow Agent and the Company with regard to the distribution
of 2007 Make Good Shares, up to an amount to each Investor as set forth on
Exhibit A attached hereto.  The Escrow Agent need only rely on the letter of
instruction from Brean Murray in this regard and will disregard any contrary
instructions.  The Escrow Agent shall be entitled to rely on the calculations
provided by Brean Murray in releasing the Escrow Shares for disbursement, with
no further responsibility to calculate or confirm amounts.

 

b.    Fiscal Year Ending December 31, 2008.  Make Good Pledgor agrees that if
the After-Tax Net Income for the fiscal year ended December 31, 2008 reported in
the Company’s Annual Report on Form 10-K for the fiscal year ending December 31,
2008, as filed with the Commission (the “2008 Annual Report”) is less than
$13,500,000 (the “2008 Guaranteed ATNI”), Brean Murray shall provide written
instruction (with a copy to the Company) and direct the Escrow Agent to instruct
the Transfer Agent to transfer to each Investor (in such Investor’s name), on a
pro rata basis (based upon such Investor’s Investment Amount specified on
Exhibit A attached hereto relative to the aggregate Investment Amounts of all
Investors specified on Exhibit A attached hereto), for no additional
consideration, a number of shares of Common Stock (as equitably adjusted for any
stock splits, stock combinations, stock dividends or similar transactions) in
accordance with the table below, based on the level of After-Tax Net Income
reported in the 2008 Annual Report (such shares issuable to the Investors, the
“2008 Make Good Shares”):

 

Percentage of Potential 2008 Make Good After Tax Net Income Reported in Shares
Issuable to Investors 2008 Annual Report     25% $12,000,000-$13,499,999.99    
50% $10,500,000-$11,999,999.99     75% $9,000,000-$10,499,999.99     100% Less
than $9,000,000

3

--------------------------------------------------------------------------------



 

The Escrow Agent need only rely on the letter of instruction from Brean Murray
in this regard and will disregard any contrary instructions.  The Escrow Agent
shall be entitled to rely on the calculations provided by Brean Murray in
releasing the Escrow Shares for disbursement, with no further responsibility to
calculate or confirm amounts.  If the Company’s audited consolidated financial
statements for the fiscal year ended December 31, 2008 specify that the 2008
Guaranteed ATNI shall have been achieved, no transfer of the 2008 Make Good
Shares shall be required by this Section and Brean Murray shall provide written
instruction (with a copy to the Company) to the Escrow Agent to return all 2008
Make Good Shares deposited with the Escrow Agent to the Make Good Pledgor within
7 Business Days after the date on which the 2008 Annual Report is filed with the
Commission, provided that Escrow Agent is given notice of the 2008 Annual
Report’s filing and results.  Subject to the timing of the Transfer Agent,
transfers of 2008 Make Good Shares required under this Section shall be made to
Investors within 7 Business Days after the date on which the 2008 Annual Report
is filed with the Commission, provided that Escrow Agent is given notice of the
2008 Annual Report’s filing and results.  In the event that the 2008 Guaranteed
ATNI is not achieved based on the Company's consolidated financial statements
for the fiscal year ended December 31, 2008, as filed with the Commission, the
Company has agreed that Brean Murray will provide written instruction to the
Escrow Agent and the Company with regard to the distribution of 2008 Make Good
Shares, up to an amount to each Investor as set forth on Exhibit A attached
hereto.  The Escrow Agent need only rely on the letter of instruction from Brean
Murray in this regard and will disregard any contrary instructions.  The Escrow
Agent shall be entitled to rely on the calculations provided by Brean Murray in
releasing the Escrow Shares for disbursement, with no further responsibility to
calculate or confirm amounts.

 

c.    Notwithstanding anything to the contrary contained herein, in the event
that the release of any of the 2007 Make Good Shares or the 2008 Make Good
Shares to the Investors or the Make Good Pledgor or any other party is deemed to
be an expense or deduction from revenues/income of the Company for the
applicable year, as required under GAAP, then such expense or deduction and any
expense, charge or deduction relating thereto, shall be excluded for purposes of
determining whether or not the 2007 Guaranteed ATNI or the 2008 Guaranteed ATNI
has been achieved by the Company.

 

d.    The Make Good Pledgor’s obligation to transfer shares of Common Stock to
Investors pursuant to Section 4.11 of the Purchase Agreement shall run only to
the benefit of the Investors who hold Shares when the 2007 Guaranteed ATNI and
the 2008 Guaranteed ATNI are calculated, and any release of the 2007 Make Good
Shares or the 2008 Make Good Shares to the Investors shall be distributed on a
pro rata basis, based on the number of Shares then held by each such Investor,
for no additional consideration.

 

e.    The Company and Make Good Pledgor covenant and agree to provide the Escrow
Agent with certified tax identification numbers by furnishing appropriate forms
W-9 or W-8 and such other forms and documents that the Escrow Agent may request,
including appropriate W-9 or W-8 forms for each Investor.  The Company and Make
Good Pledgor understand that if such tax reporting documentation is not provided
and certified to the Escrow Agent, the Escrow Agent may be required by the
Internal Revenue Code of 1986, as amended, and the Regulations promulgated
thereunder, to withhold a portion of any interest or other income earned on the
investment of the Escrow Shares.

4

--------------------------------------------------------------------------------



 

5. Duration. This Make Good Agreement shall terminate upon the distribution of
all the Escrow Shares.  The Company agrees to promptly provide the Escrow Agent
written notice of the filing with the Commission of any financial statements or
reports referenced herein.

 

6. Escrow Shares.  If any Escrow Shares are deliverable to the Investors
pursuant to the Purchase Agreement and in accordance with this Make Good
Agreement, (i) Make Good Pledgor covenants and agrees to execute all such
instruments of transfer (including stock powers and assignment documents) as are
customarily executed to evidence and consummate the transfer of the Escrow
Shares from Make Good Pledgor to the Investors, to the extent not done so in
accordance with Section 2, and (ii) following its receipt of the documents
referenced in Section 6(i), the Company and Escrow Agent covenant and agree to
cooperate with the Transfer Agent so that the Transfer Agent promptly reissues
such Escrow Shares in the applicable Investor’s name and delivers the same as
directed by such Investor.  Until such time as (if at all) the Escrow Shares are
required to be delivered pursuant to the Purchase Agreement and in accordance
with this Make Good Agreement, any dividends payable in respect of the Escrow
Shares and all voting rights applicable to the Escrow Shares shall be retained
by Make Good Pledgor.  Should the Escrow Agent receive dividends or voting
materials, such items shall not be held by the Escrow Agent, but shall be passed
immediately on to the Make Good Pledgor and shall not be invested or held for
any time longer than is needed to effectively re-route such items to the Make
Good Pledgor.  In the event that the Escrow Agent receives a communication
requiring the conversion of the Escrow Shares to cash or the exchange of the
Escrow Shares for that of an acquiring company, the Escrow Agent shall solicit
and follow the written instructions of the Make Good Pledgor; provided that the
cash or exchanged shares are instructed to be redeposited into the Escrow
Account.  Make Good Pledgor shall be responsible for all taxes resulting from
any such conversion or exchange.

 

7. Interpleader.  Should any controversy arise among the parties hereto with
respect to this Make Good Agreement or with respect to the right to receive the
Escrow Shares, Escrow Agent and/or Brean Murray shall have the right to consult
and hire counsel and/or to institute an appropriate interpleader action to
determine the rights of the parties. Escrow Agent and/or Brean Murray are also
each hereby authorized to institute an appropriate interpleader action upon
receipt of a written letter of direction executed by the parties so directing
either Escrow Agent or Brean Murray.  If Escrow Agent or Brean Murray is
directed to institute an appropriate interpleader action, it shall institute
such action not prior to thirty (30) days after receipt of such letter of
direction and not later than sixty (60) days after such date. Any interpleader
action instituted in accordance with this Section 7 shall be filed in any court
of competent jurisdiction in the State of New York, and the Escrow Shares in
dispute shall be deposited with the court and in such event Escrow Agent and
Brean Murray shall be relieved of and discharged from any and all obligations
and liabilities under and pursuant to this Make Good Agreement with respect to
the Escrow Shares and any other obligations hereunder.

5

--------------------------------------------------------------------------------



 

8. Exculpation and Indemnification of Escrow Agent and Brean Murray.

 

a.    Escrow Agent is not a party to, and is not bound by or charged with notice
of any agreement out of which this escrow may arise.  Escrow Agent acts under
this Make Good Agreement as a depositary only and is not responsible or liable
in any manner whatsoever for the sufficiency, correctness, genuineness or
validity of the subject matter of the escrow, or any part thereof, or for the
form or execution of any notice given by any other party hereunder, or for the
identity or authority of any person executing any such notice. Escrow Agent will
have no duties or responsibilities other than those expressly set forth herein.
 Escrow Agent will be under no liability to anyone by reason of any failure on
the part of any party hereto (other than Escrow Agent) or any maker, endorser or
other signatory of any document to perform such person's or entity's obligations
hereunder or under any such document.  Except for this Make Good Agreement and
instructions to Escrow Agent pursuant to the terms of this Make Good Agreement,
Escrow Agent will not be obligated to recognize any agreement between or among
any or all of the persons or entities referred to herein, notwithstanding its
knowledge thereof.  Brean Murray’s sole obligation under this Make Good
Agreement is to provide written instruction to Escrow Agent (following such time
as the Company files certain periodic financial reports as specified in Section
4 hereof) directing the distribution of the Escrow Shares.  Brean Murray will
provide such written instructions upon review of the relevant After-Tax Net
Income amount reported in such periodic financial reports as specified in
Section 4 hereof.  Brean Murray is not charged with any obligation to conduct
any investigation into the financial reports or make any other investigation
related thereto.  In the event of any actual or alleged mistake or fraud of the
Company, its auditors or any other person (other than Brean Murray) in
connection with such financial reports of the Company, Brean Murray shall have
no obligation or liability to any party hereunder.

 

b.    Escrow Agent will not be liable for any action taken or omitted by it, or
any action suffered by it to be taken or omitted, absent gross negligence or
willful misconduct.  Escrow Agent may rely conclusively on, and will be
protected in acting upon, any order, notice, demand, certificate, or opinion or
advice of counsel (including counsel chosen by Escrow Agent), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is reasonably
believed by Escrow Agent to be genuine and to be signed or presented by the
proper person or persons.  The duties and responsibilities of the Escrow Agent
hereunder shall be determined solely by the express provisions of this Make Good
Agreement and no other or further duties or responsibilities shall be implied,
including, but not limited to, any obligation under or imposed by any laws of
the State of New York upon fiduciaries.  THE ESCROW AGENT SHALL NOT BE LIABLE,
DIRECTLY OR INDIRECTLY, FOR ANY (I) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF
THE SERVICES PROVIDED HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES WHICH
HAVE BEEN FINALLY ADJUDICATED TO HAVE DIRECTLY RESULTED FROM THE ESCROW AGENT’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, OR (II) SPECIAL, INDIRECT OR
CONSEQUENTIAL DAMAGES OR LOSSES OF ANY KIND WHATSOEVER (INCLUDING, WITHOUT
LIMITATION, LOST PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.

6

--------------------------------------------------------------------------------



 

c.    The Company and Make Good Pledgor each hereby, jointly and severally,
indemnify and hold harmless each of Escrow Agent, Brean Murray and any of their
principals, partners, agents, employees and affiliates from and against any
expenses, including reasonable attorneys' fees and disbursements, damages or
losses suffered by Escrow Agent or Brean Murray in connection with any claim or
demand, which, in any way, directly or indirectly, arises out of or relates to
this Make Good Agreement or the services of Escrow Agent or Brean Murray
hereunder; except, that if Escrow Agent or Brean Murray is guilty of willful
misconduct or gross negligence under this Make Good Agreement, then Escrow Agent
or Brean Murray, as the case may be, will bear all losses, damages and expenses
arising as a result of its own willful misconduct or gross negligence.  Promptly
after the receipt by Escrow Agent or Brean Murray of notice of any such demand
or claim or the commencement of any action, suit or proceeding relating to such
demand or claim, Escrow Agent or Brean Murray, as the case may be, will notify
the other parties hereto in writing.  For the purposes hereof, the terms
“expense” and “loss” will include all amounts paid or payable to satisfy any
such claim or demand, or in settlement of any such claim, demand, action, suit
or proceeding settled with the express written consent of the parties hereto,
and all costs and expenses, including, but not limited to, reasonable attorneys'
fees and disbursements, paid or incurred in investigating or defending against
any such claim, demand, action, suit or proceeding.  The provisions of this
Section 8 shall survive the termination of this Make Good Agreement, and the
resignation or removal of the Escrow Agent.

 

9. Compensation of Escrow Agent.  Escrow Agent shall be entitled to compensation
for its services as stated in the fee schedule attached hereto as Exhibit B,
which compensation shall be paid by the Company. The fee agreed upon for the
services rendered hereunder is intended as full compensation for Escrow Agent's
services as contemplated by this Make Good Agreement; provided, however, that in
the event that Escrow Agent renders any material service not contemplated in
this Make Good Agreement, or there is any assignment of interest in the subject
matter of this Make Good Agreement, or any material modification hereof, or if
any material controversy arises hereunder, or Escrow Agent is made a party to
any litigation pertaining to this Make Good Agreement, or the subject matter
hereof, then Escrow Agent shall be reasonably compensated by the Company for
such extraordinary services and reimbursed for all costs and expenses, including
reasonable attorney's fees, occasioned by any delay, controversy, litigation or
event, and the same shall be recoverable from the Company.  Prior to incurring
any costs and/or expenses in connection with the foregoing sentence, Escrow
Agent shall be required to provide written notice to the Company of such costs
and/or expenses and the relevancy thereof and Escrow Agent shall not be
permitted to incur any such costs and/or expenses which are not related to
litigation prior to receiving written approval from the Company, which approval
shall not be unreasonably withheld.

 

10. Resignation of Escrow Agent.  At any time, upon ten (10) days' written
notice to the Company, Escrow Agent may resign and be discharged from its duties
as Escrow Agent hereunder. As soon as practicable after its resignation, Escrow
Agent will promptly turn over to a successor escrow agent appointed by the
Company the Escrow Shares held hereunder upon presentation of a document
appointing the new escrow agent and evidencing its acceptance thereof.  If, by
the end of the 10-day period following the giving of notice of resignation by
Escrow Agent, the Company shall have failed to appoint a successor escrow agent,
Escrow Agent may interplead the Escrow Shares into the registry of any court
having jurisdiction.

7

--------------------------------------------------------------------------------



 

11. Records.  Escrow Agent shall maintain accurate records of all transactions
hereunder.  Promptly after the termination of this Make Good Agreement or as may
reasonably be requested by the parties hereto from time to time before such
termination, Escrow Agent shall provide the parties hereto, as the case may be,
with a complete copy of such records, certified by Escrow Agent to be a complete
and accurate account of all such transactions.  The authorized representatives
of each of the parties hereto shall have access to such books and records at all
reasonable times during normal business hours upon reasonable notice to Escrow
Agent and at the requesting party’s expense.

 

12. Notice.  All notices, communications and instructions required or desired to
be given under this Make Good Agreement must be in writing and shall be deemed
to be duly given if sent by registered or certified mail, return receipt
requested, or overnight courier, to the addresses listed on the signature pages
hereto.

 

13. Execution in Counterparts.  This Make Good Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

14. Assignment and Modification.  This Make Good Agreement and the rights and
obligations hereunder of any of the parties hereto may not be assigned without
the prior written consent of the other parties hereto.  Subject to the
foregoing, this Make Good Agreement will be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
permitted assigns.  No other person will acquire or have any rights under, or by
virtue of, this Make Good Agreement.  No portion of the Escrow Shares shall be
subject to interference or control by any creditor of any party hereto, or be
subject to being taken or reached by any legal or equitable process in
satisfaction of any debt or other liability of any such party hereto prior to
the disbursement thereof to such party hereto in accordance with the provisions
of this Make Good Agreement.  This Make Good Agreement may be amended or
modified only in writing signed by all of the parties hereto.

 

15. Applicable Law.  This Make Good Agreement shall be governed by and construed
in accordance with the laws of the State of New York without giving effect to
the principles of conflicts of laws thereof.

 

16. Headings.  The headings contained in this Make Good Agreement are for
convenience of reference only and shall not affect the construction of this Make
Good Agreement.

 

17. Attorneys' Fees.  If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Make Good Agreement, the prevailing party shall be entitled to recover
reasonable attorneys' fees from the other party (unless such other party is the
Escrow Agent), which fees may be set by the court in the trial of such action or
may be enforced in a separate action brought for that purpose, and which fees
shall be in addition to any other relief that may be awarded.

8

--------------------------------------------------------------------------------



 

18. Merger or Consolidation.  Any corporation or association into which the
Escrow Agent may be converted or merged, or with which it may be consolidated,
or to which it may sell or transfer all or substantially all of its corporate
trust business and assets as a whole or substantially as a whole, or any
corporation or association resulting from any such conversion, sale, merger,
consolidation or transfer to which the Escrow Agent is a party, shall be and
become the successor escrow agent under this Make Good Agreement and shall have
and succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.

 

 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]









9

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have duly executed this Make Good Agreement as
of the date set forth opposite their respective names.

 

COMPANY:

POINT ACQUISITION CORPORATION

 

By: /s/ Shunqing Zhang________________

Name: Shunqing Zhang

Title: CEO and President

 

Address:

No. 88 Gengsheng Road, Dayugou Town

Gongyi, Henan China  451271

Facsimile: Attn: Shunqing Zhang

Attn: Shunqing Zhang

 


MR. SHUNQING ZHANG:

 

/s/ Shunqing Zhang____________________

Address:

No. 88 Gengsheng Road, Dayugou Town

Gongyi, Henan China  451271

Facsimile: Attn: Shunqing Zhang




[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK SIGNATURE PAGE FOR OTHER
PARTIES FOLLOWS]



10

--------------------------------------------------------------------------------



 

 

ESCROW AGENT:

SECURITIES TRUST CORPORATION,              as Escrow Agent




By:_/s/ Kevin Halter, Jr._________

     Name:  Kevin Halter, Jr.

     Title:  President

 

Address: 2591 Dallas Parkway, Suite 102

   Frisco, TX 75034




AGENT:

BREAN MURRAY, CARRET & CO., LLC




By:_/s/ John Fletcher__________________

     Name: John Fletcher

     Title: Managing Partner

 

Address:

570 Lexington Avenue

New York, New York 10022

Attn.:  John Fletcher

Facsimile:  (212) 702-6548

 

 

11

--------------------------------------------------------------------------------